DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 4/18/2022. Claims 1-20 are presented for examination.
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 4/18/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 9-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diamond et al. in US Patent Application Publication 2011/0255990 (“Diamond”).
Regarding claim 1, Diamond discloses an airfoil 52 for a gas turbine engine defining a radial direction and an axial direction, the airfoil comprising: 	a flared portion 42 extending from a suction surface 48 of the airfoil at an outer edge of the airfoil along the radial direction (see Fig. 3 and 4; the suction side winglet is being equated to the claimed flared portion); and 	a plenum 50 (Fig. 3) disposed at the outer edge of the airfoil, the plenum having a suction-side sidewall and a pressure-side sidewall (see the two sidewalls of the plenum 50 in Fig. 3), wherein the suction-side sidewall has a first sidewall portion 74 adjacent to a second sidewall portion 72 disposed outside of the first sidewall portion along the radial direction (Fig. 3; it is also noted the filleted region below arrow 64 and immediately radially outside channel 76 may also be equated to the first sidewall portion), wherein the first sidewall portion defines a first angle with a radial direction of the airfoil as measured by an average angular offset between the radial direction and the first sidewall portion (this angle being approximately 90 degrees), wherein the second sidewall portion defines a second angle with the radial direction (about zero degrees per the generally radial direction of sidewall 72 in paragraph [0031]) of the airfoil as measured by an average angular offset between the radial direction and the second sidewall portion, and wherein the first angle is greater than the second angle (90 degrees is greater than zero degrees).
Regarding claim 2, Diamond discloses the airfoil of claim 1, wherein the outer edge of the airfoil is configured to be spaced apart from a shroud of the gas turbine engine by a clearance distance, CLR, wherein the second sidewall portion has a radial height, h, and wherein h/CLR is greater than 2 (see paragraph [0028]; Diamond discloses clearance distances for gap 66 seen in Fig. 4 as small as zero as abradable surface 58 cuts into the blade tip; thus, Diamond necessarily discloses the limitations required of claim 2).
Regarding claim 4, Diamond discloses the airfoil of claim 1, wherein the airfoil further comprises a cooling cavity 78 disposed within a body of the airfoil (Fig. 3), and wherein the cooling cavity is in fluid communication with the outer edge of the airfoil through one or more cooling holes 62 extending between the cooling cavity and the outer edge of the airfoil.
Regarding claims 5 and 6, Diamond discloses the airfoil of claim 4, wherein at least one of the one or more cooling holes comprises a first size, as measured at a first radial location along the one or more cooling holes, and a second size, as measured at a second radial location along the one or more cooling holes, the second radial location being radially outside the first radial location, and wherein the second size is greater than the first size (see Fig. 3 and 4; shelf or pocket or recess 60 may be equated to the claimed second size at a second radial location, and the cross-section of that recess is larger than each of the cooling holes 62 and the recess is the radially outer edge of the airfoil).
Regarding claim 9, Diamond discloses the airfoil of claim 1, wherein the flared portion has a tapered profile (see Fig. 4; the suction side tip rail, extending at an angle from the suction said, may be said to be tapered).
Regarding claim 10, Diamond discloses the airfoil of claim 1, wherein the outer edge of the airfoil defines a recess 60 (Fig. 3 and 4) disposed between and spaced apart from the plenum 50 and a suction surface 48 of the flared portion, as measured at the outer edge of the airfoil.
Regarding claim 11, Diamond discloses a gas turbine engine defining a radial direction, the gas turbine engine comprising: 	a shroud (seen as 58 in Fig. 3); and a turbine positioned at least partially inward of the shroud along the radial direction, the turbine having a plurality of turbine rotor blades (see the turbine in a casing in Fig. 1), wherein at least one of the plurality of turbine rotor blades comprises: 	a flared portion 42 (Fig. 3 and 4) extending from a suction surface 48 of the airfoil at an outer edge of the airfoil 52; and 	a plenum 50 disposed at the outer edge of the airfoil, the plenum having a suction-side sidewall and a pressure-side sidewall (see the two sidewalls of the plenum 50 in Fig. 3), wherein the suction-side sidewall has a first sidewall portion 74 adjacent to a second sidewall 72 portion disposed radially outside of the first sidewall portion (Fig. 3), wherein the second sidewall portion 72 is approximately normal relative to an inner surface of the shroud (gutter 50; see Fig. 3 and 4), and wherein the first sidewall portion 74 is angularly offset from the second sidewall portion (approximately 90 degrees).
Regarding claim 12, Diamond discloses the gas turbine engine of claim 11, wherein the at least one of the plurality of turbine rotor blades comprises all of the plurality of turbine rotor blades (paragraph [0022]).
Regarding claim 13, Diamond discloses the gas turbine engine of claim 11, wherein the outer edge of the airfoil is spaced apart from the shroud by a clearance distance, CLR, wherein the second sidewall portion has a radial height, h, and wherein h/CLR is greater than 2 (see paragraph [0028]; Diamond discloses clearance distances for gap 66 seen in Fig. 4 as small as zero as abradable surface 58 cuts into the blade tip; thus, Diamond necessarily discloses the limitations required of claim 13).
Regarding claim 14, Diamond discloses the gas turbine engine of claim 11, wherein the first sidewall portion 74 and second sidewall 72 portion lie along best fit lines that intersect at a junction having a junction angle, J, of at least 5° (their junction is approximately 90 degrees; see Fig. 3).
Regarding claim 16, Diamond discloses the gas turbine engine of claim 11, wherein the airfoil further comprises a cooling cavity 78 disposed within a body of the airfoil, and wherein the cooling cavity is in fluid communication with the outer edge of the airfoil through one or more cooling holes 62 extending between the cooling cavity and the outer edge of the airfoil (Fig. 3 and 4).

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chouhan et al. in US Patent Application Publication 2017/0058680 (“Chouhan”).
Regarding claim 17, Chouhan discloses an airfoil for a gas turbine engine defining a radial direction and an axial direction (abstract; Fig. 9, 10, 11), the airfoil comprising: 	a flared portion 53 extending from a suction surface of the airfoil along less than 20% of a radial length of the airfoil, as measured from an outer edge of the airfoil along the radial direction (see Fig. 12-16; it is noted that Chouhan does not explicitly disclose the radial extent of the flared portion of the airfoil as compared to the overall length of the airfoil; however, one of ordinary skill based on the disclosure of Chouhan would recognize the general disclosure of a tip rail that is much less than one fifth of the total length of the airfoil), wherein the flared portion extends less than 80% of a chord length, c, of the airfoil, as measured at the outer edge of the airfoil (see for example Fig. 16 or paragraph [0043]).
Regarding claim 20, Chouhan discloses the airfoil of claim 17, wherein a surface of the flared portion is disposed at an angle, a, as measured relative to the radial direction, wherein a pressure surface of the airfoil is disposed at an angle, y, as measured relative to the radial direction at an approximately same relative height in the radial direction as a, and wherein y is less than a (see figure 9; flared portion 82 has an angle to the radial direction that is greater than the angle to the radial direction of the pressure side wall 26).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 3, the art of record, either alone or in combination, is silent to each and every limitation required of claim 3.  Diamond and Chouhan applied above are considered the closest art of record.  See also the art cited on the attached PTO-892.  None of the art of record suggests the airfoil of claim 1 further including the specifically claimed angle equivalence required of claim 3.
Regarding claims 7, 8, 15, and 18-19, the art of record is silent to the airfoil of claim 1, wherein the flared portion extends less than 80% of a chord length, c, of the airfoil, as measured at the outer edge of the airfoil, or wherein the flared portion is spaced apart from a trailing edge of the airfoil and a leading edge of the airfoil.  Diamond, applied above, does not disclose a partial chord flared portion. It is unclear from the art of record why one of ordinary skill might modify Diamond to arrive at the device of instant claim 7 or 8.  Claim 19 depends on claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGill in US20170218976 discloses an airfoil meeting all the limitations of at least claim 17.  Beyer in US20180347375 discloses an analogous flared airfoil tip, but lacks the multi-angled interior suction side tip wall of the instant disclosure.  Cheong in US20120189458 discloses a gas turbine airfoil with a tip rail having various different angles but a first portion radially interior to a second portion has a greater angle to the radial direction than the second portion.  Willet in US20110091327 is analogous to Diamond applied above, but on the pressure side of the airfoil.  Shroeder in US 2017/0167275 discloses a gas turbine airfoil with a suction side flared portion and cooling holes.  Harvey in US6142739 discloses an airfoil that appears to meet all the limitations of at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745